UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                               No. 96-511



In Re: JEROME E. CASSELL,

                                                             Petitioner.




         On Petition for Writ of Mandamus. (CA-95-684)


Submitted:   August 22, 1996                Decided:   September 3, 1996

Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Jerome E. Cassell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Cassell brought this mandamus petition seeking an order

compelling the United States District Court for the Eastern Dis-

trict of Virginia to act on Cassell's motion for a temporary re-

straining order and a preliminary injunction. Because we note that

the district court dismissed without prejudice Cassell's 42 U.S.C.
§ 1983 (1988) action during the pendancy of this petition, we

conclude that this petition is moot. Accordingly, we grant leave to

proceed in forma pauperis, but deny the petition for writ of manda-

mus. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2